Case 2:17-cv-04261-KM-JBC Document 207 Filed 06/08/21 Page 1 of 3 PageID: 7544




Anthony R. Twardowski, Esquire                     Ralph J. Marra
ZARWIN BAUM DEVITO KAPLAN                          Thomas R. Calcagni
SCHAER TODDY, P.C.                                 Eric T. Kanefsky
1818 Market Street, 13th Floor                     CALCAGNI & KANEFSKY, LLC
Philadelphia, PA 19103                             1085 Raymond Blvd.
                                                   14th Floor
Attorneys for Plaintiffs,                          Newark, NJ 07102
DVL, Inc. and DVL
Kearny Holdings, LLC                               Michael A. Doornweerd (pro hac vice)
                                                   Wade A. Thomson (pro hac vice)
                                                   JENNER & BLOCK LLP
                                                   353 N. Clark Street
                                                   Chicago, IL 60654

                                                   Attorneys for Defendant
                                                   Bath Iron Works Corporation

                                                   Russell L. Hewit
                                                   Scott A. Hall
                                                   DUGHI, HEWIT & DOMALEWSKI, P.C.
                                                   340 North Avenue
                                                   Cranford, NJ 07015

                                                   Attorneys for Defendant
                                                   Congoleum Corporation

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

                                           :
 DVL, INC. and DVL KEARNY:                 :
 HOLDINGS, LLC,                            :        Civil Action No. 17-4261 (KM) (JBC)
                                           :
                Plaintiffs,                :       STIPULATION OF DISMISSAL WITH
                                           :          PREJUDICE OF CONGOLEUM
        v.                                 :        CORPORATION’S CROSS-CLAIMS
                                           :         AGAINST BATH IRON WORKS
 CONGOLEUM CORPORATION and                 :         CORPORATION PURSUANT TO
 BATH IRON WORKS CORPORATION,              :           FEDERAL RULES OF CIVIL
                                           :        PROCEDURE 41(a)(1)(A)(ii) & 41(c)
                 Defendants.               :
                                           :




                                               1
Case 2:17-cv-04261-KM-JBC Document 207 Filed 06/08/21 Page 2 of 3 PageID: 7545




    STIPULATION OF DISMISSAL OF CONGOLEUM CORPORATION’S CROSS-
       CLAIMS AGAINST BATH IRON WORKS CORPORATION PURSUANT
        TO FEDERAL RULES OF CIVIL PROCEDURE 41(a)(1)(A)(ii) & 41(c)

       The parties, DVL, Inc. and DVL Kearny Holdings, LLC (collectively “DVL”), Bath Iron

Works Corporation (“BIW”), and Congoleum Corporation (“Congoleum”), respectfully submit

this Joint Stipulation for Dismissal. Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii)

& 41(c), and in light of the United States Bankruptcy Court for the District of New Jersey’s ruling

in Bath Iron Works Corp. v. Congoleum Corp., No. 20-01439 (MBK) (Bankr. N.J.), Dkt. No. 68

(reported at 2021 Bankr. LEXIS 982), the parties stipulate that Congoleum’s Cross-Claims Against

BIW are dismissed with prejudice. Congoleum also stipulates that it will not argue directly or

indirectly, in any claim or defense, that BIW is the successor to Congoleum’s Flooring Business

or otherwise responsible for the damages allegedly suffered by DVL in the above captioned action.

This Joint Stipulation of Dismissal is without prejudice to any and all other claims and defenses

of Congoleum against DVL and any and all other claims and defenses of BIW and DVL.

       DVL consents to this joint stipulation so that the parties may file under Rule 41(a)(1)(A)

and dismiss Congoleum’s Cross-Claims Against BIW; however, it expressly reserves all rights,

including as to the meaning and significance of the above stipulations reached between Congoleum

and BIW and the bankruptcy court’s ruling.




                                                2
Case 2:17-cv-04261-KM-JBC Document 207 Filed 06/08/21 Page 3 of 3 PageID: 7546




 Dated: June 8, 2021

 Respectfully submitted,


 /s/ Anthony R. Twardowski                  /s/ Russel L. Hewit

 Anthony R. Twardowski, Esquire             Russel L. Hewit
 ZARWIN BAUM DEVITO KAPLAN                  Scott A. Hall
 SCHAER TODDY, P.C.                         DUGHI, HEWIT & DOMALEWSKI, P.C.
 1818 Market Street, 13th Floor             340 North Avenue
 Philadelphia, PA 19103                     Cranford, NJ 07016

 Attorneys for Plaintiffs,                  Attorneys for Defendant
 DVL, Inc. and DVL                          Congoleum Corporation
 Kearny Holdings, LLC

 /s/ Ralph J. Marra

 Ralph J. Marra
 Thomas R. Calcagni
 Eric T. Kanefsky
 CALCAGNI & KANEFSKY, LLC
 1085 Raymond Blvd.
 14th Floor
 Newark, NJ 07102
 (862) 397-1796

 Michael A. Doornweerd (pro hac vice)
 Wade A. Thomson (pro hac vice)
 JENNER & BLOCK LLP
 353 N. Clark Street
 Chicago, IL 60654
 (312) 222-9350
 mdoornweerd@jenner.com
 wthomson@jenner.com

 Attorneys for Defendant
 Bath Iron Works Corporation




                                        3
